DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 06/13/22 has been acknowledged.
Applicant amended Specification to overcome its objections presented by the Non-Final Rejection mailed 03/18/22, amended Claims 1, 5, and 18, and cancelled Claims 6, 13, and 20.

Status of Claims
Claims 1-5, 7-12, and 14-19 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7: Claim 7 recites: “The manufacturing method according to claim 6”, which is unclear, since Claim 6 was cancelled.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 7 was interpreted as being dependent on Claim 1.
In re Claim 18: Amended Claim 18 recites: “a heavily doped amorphous silicon semiconductor layer”. There is a lack of antecedent basis for using article “a” in the above recitation, since Claim 18 depends on Claim 1, and Claim 1 already cited the same limitation with article “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 7 and 18 are understood, Claims 1-5, 7, 9, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0103333) in view of Liu (US 2017/0170309) – Liu-1, hereafter.
In re Claim 1, Liu teaches a manufacturing method for an array substrate (Abstract), comprising:
depositing a gate metal layer on a base substrate 1, and forming a gate electrode 2 from the gate metal layer by a first photolithography process (paragraph 0088; note that although paragraph 0088 refers only to “a first patterning process”, it describes steps used for the photolithography process, such as applying and developing a photoresist using a mask, followed by etching – see paragraph 0060 of the current published application identified this process as a photolithographic);
sequentially depositing (Fig. 3, paragraph 0089) a gate insulating layer 3 (paragraph 0080), a first semiconductor layer 4-1 (paragraph 0081), a second semiconductor layer 4-2 (paragraph 0082), and a source/drain metal layer 5 (paragraph 0094) on the base substrate 1 on which the gate electrode 2 is formed, 
performing (Fig. 4-6) a second photolithography process (paragraphs 0095-0098; the process is called by this Office Action as Photolithography for the same reason as the first photolithography process above) such that an active island is formed by the first semiconductor layer 4-1 and the second semiconductor layer 4-2 while a source electrode 5 and a drain electrode 6 are formed by the source/drain metal layer and a channel region (paragraph 0095) is formed between the source electrode and the drain electrode;
depositing (Fig. 7) a passivation layer 7 (paragraph 0099), and forming a conductive via hole in the passivation layer 7 over the drain electrode 6 by a third photolithography process; and
depositing (Fig. 8, paragraph 0100) a transparent conductive layer, and performing a fourth photolithography process such that a pixel electrode 8 is formed by the transparent conductive layer and that the pixel electrode communicates with the drain electrode through the conductive via hole; wherein
the first semiconductor layer 4-1 (called “active”, paragraph 0033) is made of a material selected from an amorphous indium-gallium-zinc oxide a-IGZO, hafnium indium zinc oxide HfZO, indium zinc oxide IZO, amorphous indium zinc oxide a-InZnO, fluorine-doped zinc oxide ZnO:F, tin-doped indium oxide In2O2: Sn, molybdenum-doped indium oxide In2O2: Mo, cadmium stannate Cd2SnO4, aluminum-doped zinc oxide ZnO:Al, niobium-doped titanium dioxide TiO2: Nb, or cadmium tin oxide CdSnO - Liu teaches a-IGZO and some other materials cited above (paragraphs 0016, 0034, 0052, 0094), and
the first semiconductor layer 4-1 is provided as a single layer or multiple layers (Liu teaches two layers – one – under a source electrode and another under a drain electrode); and
the second semiconductor layer 4-2 (called “buffer”, paragraph 0034) is a low-resistant (highly conductive) a-IGZO (paragraphs 0015, 0052, 0070).
Liu does not teach a step of performing an oxidation treatment on the channel region such that the second semiconductor layer located in the channel region is converted into a protective layer – Liu etches a part of the second semiconductor layer disposed in the channel region, and after etching the part of the second semiconductor layer corresponding to the channel, Liu partially etches the first semiconductor layer to ensure that no second semiconductor layer is left in the channel (paragraph 0095). Liu further adds a step of a plasma-treating process of the partially etched first semiconductor layer (paragraph 0097) - to repair a damage created in the first semiconductor channel layer during etching.
Liu-1 teaches a method of manufacturing an array substrate (Abstract), comprising a step of (Fig. 5) performing an oxidation treatment on a channel region comprising two semiconductor layers such that a portion of a top, e.g., second, semiconductor layer 50 (being a highly doped amorphous silicon, paragraphs 0038, 0052, and, accordingly, having a low resistivity) located in the channel region on the first semiconductor layer 4 ) is converted into a protective silicon oxide layer (paragraph 0061), where the first semiconductor layer 4  is a metal oxide (paragraphs 0020-0021). Liu-1 further teaches that the amorphous silicon is resistant to an etchant used for creation of source and drain electrodes (paragraph 0039), and it protects the first semiconductor layer from a damage during etching creating source and drain electrodes. 
Liu and Liu-1 teach analogous art of creating an array substrate in which a transistor channel comprises a metal oxide semiconductor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Liu method in view of the Liu-1 method, since they are from the same field of endeavor, and Liu-1 create a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu method per Liu-1 by substituting the second semiconductor layer of Liu (being a metal oxide) with a highly doped (and, accordingly, having a high conductivity) amorphous silicon, and adding into the method a step of oxidation a portion of the highly doped amorphous silicon located in the channel region for converting it into a protective silicon oxide layer, wherein it is desirable avoiding a damage of the channel metal oxide layer during etching the part of the first semiconductor layer (as described by Liu).
In re Claim 2, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches that the second photolithography process comprises a gray-tone mask process or a half-tone mask process (paragraphs 0050, 0060, 0095).
In re Claim 3, Liu/Liu-1 teaches the manufacturing method of Claim 2 as cited above.
Liu further teaches that the second photolithography process comprises (Liu, Figs. 3-4, paragraphs 0059-0060, 0095): 
performing exposure and development using a mask to form a completely transmissive area (over to be completely removed stack of layers, paragraph 0060), a partially transmissive area (this area is created over to be created channel layer – corresponding to a partially-retained region, as it is called by Liu), and an opaque area (corresponding to a completely-retained region, as it is called by Liu), wherein the opaque area corresponds to the source electrode and the drain electrode and the partially transmissive area corresponds to the channel region (paragraphs 0060, 0095);
performing a first etching to etch away the source/drain metal layer corresponding to the completely transmissive area, the second semiconductor layer corresponding to the completely transmissive area, and the first semiconductor layer corresponding to the completely transmissive area (paragraphs 0060, 0095);
performing a photoresist ashing process to remove a photoresist from the partially transmissive area (paragraph 0095); 
performing a second etching to etch away the source/drain metal layer in the partially transmissive area to form the channel region (paragraph 0095); and
retaining the source/drain metal layer corresponding to the opaque area to form the source electrode and the drain electrode (paragraph 0095).
Note, that Liu shows a completely transmissive area as absence of a mask; however, it is common in a field of half-tone (or gray-tone) masks to show a completely transmissive area this way – see Fig. 2B and paragraph 0033 of Yao (US 2007/0153170) for a common presentation of the half-tone (gray-tone) masks, including their completely transmissive region.
In re Claim 4, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 3, paragraphs 0016, 0094) that the first semiconductor layer 4-1 (called – an active layer) is a metal oxide semiconductor layer, comprising an amorphous indium-gallium-zinc oxide a-IGZO.
In re Claim 5, Liu/Liu-1 teaches the manufacturing method of Claim 4 as cited above. 
Liu further teaches (paragraphs 0052, 0070, 0094) that a content of oxygen in the first semiconductor layer 4-1 (Figs. 3-4) is controlled to keep it low for a reduced conductivity of the first semiconductor layer.
In re Claim 7, Liu/Liu-1 teaches the manufacturing method of Claim 6 (e.g., “of Claim 1”, in accordance with the claim interpretation) as cited above, wherein (as shown for Claim 1), the protective layer is an oxide of silicon.
In re Claim 9, Lui/Lui-1 teaches the manufacturing method of Claim 1 as cited above, wherein the second semiconductor layer is created per Lui-1. 
Lui further teaches (paragraph 0091) that the first semiconductor layer 4-1 has a thickness of 50 to 2000 A, and Lui-1 teaches (paragraph 0055) the second semiconductor layer (called – conversion layer) has a thickness of 50 to 500 A, e.g., in a range from 100 to 2000 A. Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 11, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, wherein, as it is obvious from Claim 1 and descriptions of Liu and Liu-1 methods, the first semiconductor layer is a metal oxide semiconductor layer being in direct contact with the gate insulating layer, the second semiconductor layer is a heavily doped amorphous silicon semiconductor layer being in direct contact with source and drain metal electrodes, and the first semiconductor layer and the second semiconductor layer form double-layered semiconductor layer structure.
In re Claim 12, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches that the gate insulating layer 3 (Fig. 3, paragraph 0090) has a thickness of 2000 to 5000 A, and the gate insulating layer is made of a material selected from an oxide, a nitride, or an oxynitride.
In re Claim 14, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (paragraph 0094) that the source/drain metal layer is made of a material selected from Cr, W, Ti, Ta, Mo, or an alloy thereof, and the source/drain metal layer is provided as a single layer or multiple layers.
In re Claim 15, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 7, paragraph 0099) that the passivation layer 7 has a thickness of 2000 to 5000 A, the passivation layer is made of a material selected from an oxide, a nitride, or an oxynitride, and the passivation layer is provided as a single layer or multiple layers.
In re Claim 16, Liu/Liu-1 teaches the manufacturing method of Claim 4 as cited above. 
Liu further teaches (Fig. 8, paragraph 0100) that the transparent conductive layer 8 has a thickness of 300 to 1500 A, and the transparent conductive layer is made of a material selected from an indium tin oxide ITO or an indium zine oxide IZO.
In re Claim 17, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 8, paragraph 0088) that the gate electrode 2 has a thickness of 500 to 4000 A, and the gate electrode is made of a material selected from Cr, W, Ti, Ta, Mo, Al, Cu, or an alloy thereof.
In re Claim 18, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, wherein the second semiconductor layer is a heavily doped amorphous silicon, per Liu-1. 
Liu further teaches that the array substrate (Abstract) comprises (Fig. 8) a base substrate 1, and, sequentially disposed on the base substrate1, a gate electrode 2, a gate insulating layer 3, a first semiconductor layer 4-1, a second semiconductor layer 4-2, a source/drain layer 5-6, a passivation layer 7, and a pixel electrode 8, wherein the source/drain layer comprises a source electrode 5 and a drain electrode 6, and a channel region is provided between the source electrode and the drain electrode (paragraph 0102); the first semiconductor layer 4-1 is a metal oxide semiconductor layer (paragraph 0081), and the second semiconductor layer 4-2 is a heavily doped amorphous silicon semiconductor layer (per Liu-1); a protective layer (per Liu-1, see for Claim 1) is provided in the channel region, and the protective layer is an oxide of silicon formed by performing an oxidation treatment on the second semiconductor layer (as explained for Claim 1); and the passivation layer 7 is provided with a conductive via hole, through which the pixel electrode 8 communicates with the drain electrode 6, and wherein the first semiconductor layer 4-1 is made of a material selected from an amorphous indium-gallium-zinc oxide a-IGZO, hafnium indium zinc oxide HfZO, indium zinc oxide IZO, amorphous indium zinc oxide a-InZnO, fluorine-doped zinc oxide ZnO:F, tin-doped indium oxide In2O2: Sn, molybdenum-doped indium oxide In2O2: Mo, cadmium stannate Cd2SnO4, aluminum-doped zinc oxide ZnO:Al, niobium-doped titanium dioxide TiO2: Nb, or cadmium tin oxide CdSnO - Liu teaches a-IGZO and some other materials cited above (paragraphs 0016, 0034, 0052, 0094), the first semiconductor layer 4-1 is provided as a single layer or multiple layers (Liu teaches two layers – one – under a source electrode and another under a drain electrode); and the second semiconductor layer 4-2 is a low-resistant (highly conductive) a-IGZO (paragraphs 0015, 0052, 0070)..
In re Claim 19, Liu/Liu-1 teaches the manufacturing method of Claim 2 as cited above.
Liu further teaches (Fig. 8, paragraphs 0016, 0070, 0094) that the first semiconductor layer 4-1 is a metal oxide semiconductor layer, comprising an amorphous indium-gallium-zinc oxide a-IGZO.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Liu-1 in view of Choi (US 2018/0053652).
In re Claim 8, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, with the second semiconductor layer created per Liu-1.
Liu does not teach a method used for depositing the first semiconductor layer. Liu-1 teaches that a first semiconductor layer (also being a metal oxide, as in the Liu device) is deposited by a sputtering method (Liu-1, paragraph 0052). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu/Liu-1 method of Claim 1 by depositing the first semiconductor layer by sputtering, to enable a deposition of the first semiconductor layer. 
Lui/Lui-1 does not teach that the second semiconductor layer (e.g., an amorphous silicon layer, per Claim 1) is deposited by a plasma- enhanced chemical vapor deposition method.
Choi teaches (paragraph 0010) that an amorphous silicon layer is deposited by a PECVD.
Lui/Lui-1 and Choi teach analogous art directed to a method of depositing an amorphous silicon, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Liu/Liu-1 method in view of the Choi method, since they are from the same field of endeavor, and Choi created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu-/Liu-1 method of Claim 1 by depositing the amorphous silicon layer in the Liu/Liu-1 device using the PECVD (per Choi), to enable deposition of the layer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Liu-1 in view of Miller et al. (US 2011/0183027).
In re Claim 10, Liu/Liu-1 teaches the manufacturing method according to Claim 1 as cited above, wherein Liu-1 teaches the oxidation.
Liu-1 does not explicitly teach that the oxidation treatment is performed in an oxygen plasma environment in a dry etching device.
Miller teaches (paragraph 0063) oxidation of a silicon-containing material that is conducted in a dry etching device using oxygen containing plasma.
Liu/Liu-1 and Miller teach analogous art directed to oxidation of a silicon-containing material, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Liu/Liu-1 method in view of the Miller method, since they are from the same field of endeavor, and the Miller’ method created a successfully operated device.
Considering the fact that the Liu/Liu-1 method conducted multiple etching processes, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu/Liu-1 method of Claim 1 and conducting the oxidation of silicon in a dry etching chamber by plasma in an oxygen environment, wherein it is desirable to save manufacturing const and money and to avoid moving a manufacturing structure from one chamber to another.

Response to Arguments
Applicant’ arguments (REMARKS, filed 06/13/22) have been thoroughly considered.
Examiner agrees with amendments made to the specification and to Claim 1 (REMARKS, pages 7-8).
Examiner agrees with amendments made to Claim 1 and 5 (REMARKS, page 8).
Although Examiner agrees with recitations of paragraphs 0094, 0095, and 0102 on pages 9-11 of the REMARKS, Examiner disagrees with the arguments related to a combination of prior arts, Liu and Liu-1, for rejection of Claim 1 for the following reasons:
Re page 9 of the REMARKS under paragraph 0094 of Liu: The Office Action did (does) not suggest oxidation of IGZO.
Re page 10 of the REMARKS: As Applicant correctly pointed out, paragraph 0095 of Liu teaches partial etching of the first metal oxide layer to ensure that there is no second metal oxide layer is left in the channel region. This partial etching damages a surface layer of the first metal oxide layer. Accordingly, as it was (is) pointed out by the Office Actions, Liu teaches (paragraph 0097) a special treatment of the remaining first semiconductor layer intended to repair the damage.
Re pages 11-12 of the REMARKS: The reference to paragraph 0102 of Lui supports only the fact that the second metal oxide semiconductor layer protects the first metal oxide semiconductor layer during etching as far as the second metal oxide semiconductor layer remains on the first metal oxide semiconductor layer in the channel region. But when the second metal oxide semiconductor is etched off in the channel region, the first metal oxide semiconductor not only is left without protection, but is partially etched off (per paragraph 0095 of Liu) and is damaged during this etching. Although Lui does not call for an additional protection of the first semiconductor layer – he uses a step of repairing the damage, one of ordinary skill in the art, based on the teaching of Liu-1, would modify the Lui device and method per Liu-1, if it is preferable avoiding steps of damaging the first metal semiconductor layer followed by its repair.
Regarding a contact resistance between the source and drain electrodes (REMARKS, page 12) and an underlying layer: the amorphous silicon layer of Liu-1 is highly doped, and understanding the Lui intent to have a low-resistant layer contacting the source and drain electrodes, one of ordinary skill in the art would choose such doping concentration for amorphous silicon of Lui-1 which allows creating a low-resistivity contact with the source and drain electrodes: It is well known in the art (see, for example, paragraph 0027 of Bachrach, US 2008/0057220 for inherency) that a proper doping allows creating a doped amorphous silicon with a resistivity lower than Lui requires (in paragraph 0094).
In view of the above, Examiner maintains a position that modification of a method of Lui for Claim 1 in view of teaching of Lui-1 is proper and that the combination of references makes Claim 1 obvious, and that the remaining dependent claims of the application are also obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/23/22